Citation Nr: 1507770	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for a post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to November 1947,
February 1953 to September 1954 and February 1968 to July 1970.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office Center in Denver, Colorado (RO).  The Phoenix, Arizona RO has assumed the role of agency of original jurisdiction.

The issues were previously remanded by the Board in March 2014 to afford the Veteran a Board hearing.  The Veteran, through his representative, withdrew his request for a Board hearing in a written statement received June 3, 2014.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

As the Veteran was provided an opportunity for a Board hearing, the requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The manifestations of the Veteran's post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions have been analogously equivalent to moderately severe adhesions with partial obstruction manifested by delayed motility of a barium meal and less frequent and less prolonged episodes of pain.  The Veteran's disability is also analogously equivalent to removal of the gall bladder with severe symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7301-7318 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

March 2008, June 2008, September 2008, May 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the October 2013 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The record does not indicate nor has the Veteran identified Social Security Administration (SSA) disability records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA intestinal surgery examination and peritoneal adhesions in November 2012.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  Further, there is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

Increased ratings

The Veteran asserts entitlement to a disability rating in excess of 30 percent for a post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. 38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran's post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7318-7301.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board has rated this condition by analogy under DC 7301, which pertains to adhesions of the peritoneum.  The RO has also rated the Veteran's disability under DC 7218, which pertains to removal of the gall bladder.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

As noted above, DC 7301 sets for the criteria for rating adhesions of peritoneum which provides for a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.   A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.   A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

DC 7318 contains the ratings associated with removal of the gallbladder, and provides for a 10 percent evaluation for mild symptoms, and a maximum 30 percent evaluation for severe symptoms.  As such, DC 7318 will not be considered in assessing whether the Veteran is entitled to a higher rating.  

Factual background 

By way of history, in a statement received February 20, 2008, the Veteran asserted a claim for entitlement to service connection for removal of the Veteran's gall bladder as secondary to his service-connected bowel resection.  The RO interpreted this claim as a claim for an increased rating of his service connected for post-operative appendectomy, cholecystectomy and small bowel resection.  

The Veteran's private physician wrote a letter regarding the Veteran's ongoing and chronic abdominal pain.   The physician initially saw the patient in 2005 for bowel resection due from an obstruction and abdominal adhesions.  The surgery was directly related to the past appendectomy, which resulted in abdominal adhesions and bowel obstruction.   See letter dated June 25, 2007.

The Veteran was afforded a VA examination in August 2007.  The Veteran's medical history was documented.  The Veteran developed acute appendicitis while in service in 1994 and was hospitalized for 33 days during service.  Over the course of nearly 60 years the Veteran did relatively well until February 2005 when he underwent a colonoscopy where 4 colonic polyps were found and removed.  One month after colonoscopy the Veteran had acute onset of mid abdominal pain associated with nausea and vomiting.  The evaluation was small bowel obstruction and the Veteran underwent operation.  The operation found small bowel obstruction due to intra-abdominal adhesions that were related to the appendectomy done in 1944.  Ten days after surgery the Veteran developed upper abdominal pain and was found to have acalculous cholecysitis which led to a cholecystectomy.  After the surgery the Veteran slowly continued to improve and had no further complications for recurrent episodes of small bowel obstruction.  At the time of the examination there were no problems with eating.  There were no problems with bowel pattern change, chronic diarrhea or constipation.  There were no other symptoms referable to the gastrointestinal tract.  Recently prior to the examination the Veteran had an episode of mild abdominal pain and underwent a CT scan in August 2007.  The Veteran brought the scan with him for the evaluation.  A review of the CT scan was found to be normal.  Upon physical examination the abdomen was found to be supple with no distention and was nontender.  There was no organomegaly noted.  No masses were appreciated and bowel sounds were normal.  

An August 22, 2007 record indicates the Veteran's abdomen was tender to palpation in the lower abdomen from chronic pain.  A December 2007 small bowel through study found a normal appearing esophagus, stomach, duodenal bulb and small bowel.  There was no hiatal hernia, gastroesophageal ref lux or ulceration seen.  There was a heterogeneous appearance of the inferior pubic rami without corresponding abnormality seen on the recent bone scan.  A December 4, 2007 barium swallow was conducted and found consistent results. 

The Veteran reported tarry, black stool immediate after his first round of chemotherapy in October 7, 2007.  The Veteran had light brown constipation bowel movements which required straining.  There was no intermittent diarrhea.  In an October 16, 2007 record the Veteran reported having diarrhea, though he was currently having no problems with chronic diarrhea or severe constipation.  There was no nausea, vomiting, fever, chills, jaundice or other abnormality.  In a November 2007 record the Veteran reported having tarry or bloody stools two or three weeks prior but denied problems since then.  Bowels were regular.  The Veteran denied nausea and vomiting.  His appetite and energy level was doing fairly well.  

A January 2008 VA treatment record reported chronic abdominal pain since surgery in 1944.  There was no recent nausea or vomiting.  A February 2008 CT scan indicated there was diffuse intra-abdominal inflammation and ascites developing since the comparison CT from October 2007.  A February 13, 2008 x-ray indicated mild dilation, of several loops of small bowel which was most likely jejunum. Very early small bowel obstruction was a possibility, given the history, and continued surveillance was recommended.  There was a nonspecific bowel gas pattern otherwise with, no obstruction or dilation of the colon.  

A VA treatment record in February 28, 2008 indicated the Veteran had diarrhea four times the prior day with three normal stools.  The Veterans abdomen was soft with some voluntary guarding.   The Veteran was tender to palpation in all quadrants maximally in the left lower quadrant and right lower quadrant.  Bowel sounds were positive.   There was mild rebound tenderness with no psoa or obturator sign.   The Veteran was able to jump and walk without pain.  There were no masses palpated.  The assessment was abdominal pain and upper abdominal pain was a change from the Veteran's baseline.  There was some suspicion of small bowel obstruction.  There was not an x-ray consistent with a complete small bowel obstruction or concerning findings upon evaluation.  There was no nausea and vomiting and was stooling normally.  The Veteran was hungry which argued against a significant obstruction.  February 28, 2008 x-ray of abdominal obstruction series found left costophrenic angle thickening or tiny mild pleural fluid and a normal bowel gas pattern.  It was noted the 3-way abdominal film did not show obstruction.  A March 12, 2008 x-ray indicated a nonspecific bowel gas pattern with a possible small bowel ileus.  Early, developing or incomplete bowel obstruction could not be excluded.  

The Veteran was hospitalized for abdominal pain from February 2008 through March 2008.  A March 2008 VA discharge summary indicated the Veteran was treated for abdominal pain which was revealed to be constipation.  The Veteran was found not to have small bowel obstruction.  

An April 22, 2008 VA treatment record indicated the Veteran's abdomen was soft and non-tender with normal bowel sounds.  There were no masses or hepatosplenomegaly noted.  There was no tenderness or bruits.

A May 5, 2008 VA treatment record reflects peritoneal adhesions resulted in chronic abdominal pain.  Bowel movements were regular and bowel sounds were normal.  The abdomen was noted as soft and nontender.  There were no masses or hepatosplenomegaly noted.  There was no tenderness or bruits.  A May 27, 2009 x-ray of the abdomen and pelvis indicated no pelvic adenopathy, moderate long segment colonic wall thickening at splenic flexure, suboptimally evaluated given decompression, nonspecific.  There was no further significant change identified.  

The Veteran was afforded a VA examination in September 2008.  The Veteran reported that he had pain in his abdomen from day one following his appendectomy.  The pain was described as constant, moderate to moderately severe and occasionally severe, rarely accompanied by nausea and vomiting.  He had weight loss from around 180 pounds to 154 pounds.  The Veteran had nausea and vomiting if he ate a large meal.  If he ate several small meals throughout the day he would have less pain but pain would still be present.  Generally, there would not be any degree of abdominal distension or vomiting.  The Veteran was insistent that he had a constant degree of abdominal pain made worse by any light touch, periodic episodes of diarrhea which were in association with his chemotherapy by B-cell lymphoma but pain had never remitted since the original appendectomy.  

The examination of the abdomen revealed it to be markedly and exquisitely tender such that the patient jumped upward and began tearing saying "oh don't touch me again, it hurts too bad."  Every quadrant of the abdomen was exquisitely tender and there was increased heat to palpation over the entirety of the abdomen.  The patient refused any further pressure on the abdomen because of pain after two palpations.  The diagnosis was an appendectomy followed by small bowel obstruction treated with laparotomy and lysis of adhesions followed by laparoscopic cholecystectomy with residual marked increase in abdominal pain.  

A December 16, 2008 record identified a long history of chronic abdominal pain and there was no diarrhea, hematochezia, hematemesis or melena.  

A VA treatment record from April 20, 2009 reported the Veteran had chronic abdominal pain which was not worse recently with no reflux, constipation, diarrhea nausea or vomiting.  

The Veteran submitted a statement on his VA Form 9 received in August 2009.  He reported he had an x-ray that showed obstruction and he had periods of nausea and vomiting.  He had constant pain every day.    

In a May 2010 statement the Veteran asserted entitlement to an increase because sometimes he could not get out of bed and it was a quality of life issue due to complications from surgery while in the military.  

VA treatment records from 2009 through 2010 reflect multiple complaints of abdomen pain in the stomach location.  See e.g., June 30, 2009, February 16, 2010 and March 23, 2010 VA treatment records.  A VA treatment record from January 20, 2010 reflects the Veteran complained of stomach pain and dry heaves.  The Veteran reported chronic pain present six months or more.  

A June 2010 VA hypertension examination the Veteran was quite concerned about his abdomen and was very uncomfortable.  Examination of the abdomen found it was soft and not distended.  It was exquisitely tender even to light palpation.  Bowel sounds were present and there were no masses palpated.

The Veteran was afforded a February 2011 stomach, duodenum and peritoneal adhesions examination.  The problem was noted as post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions as secondary to the appendectomy.  The date of onset was the last VA examination in September 2008.  The Veteran stated that if he ate large meals it caused pain to his adhesions so he ate five small meals per day as a result.  He reported a constant pain to the right side of his abdomen but with small meals the pain was not as bad.  The abdominal pain was severe maybe once per week.  When the pain was severe he did nothing for half of the day until the pain eased after he took medication.  The course since onset was progressively worse.  The current treatment was a restricted diet and medication.  The description of current treatment was small meal modification and medication for abdominal pain.  The response to treatment was good and there were no side effects of current treatment.  There was a history of appendectomy surgery from 1944 and a cholecystectomy and small bowel resection due to adhesion secondary to appendectomy from 2005.  There was no history of trauma, neoplasm, and periods of incapacitation due to stomach or duodenal disease or episodes of abdominal colic, nausea or vomiting and abdominal distention.  There was no gnawing or burning pain.  There was no hematemesis or melena.  There was a history of nausea which occurred several times per week and vomiting which occurred weekly.  There was no history of diarrhea.  There was no sign of significant weight loss or malnutrition or signs of anemia.  Abnormal findings included abdominal tenderness.  It was noted that the examination of the abdomen revealed it to be markedly and exquisitely tender.  An August 25, 2010 x-ray resulted in an impression of constipation.  There was solitary dilated small bowel loop likely related to the retained fecal matter.  However, an underlying inflammatory process or minimal ileus could not be excluded.  The diagnosis was appendectomy followed by small bowel obstruction treated with laparotomy and lysis of adhesions followed by laparoscopic cholecystectomy with residuals.  

The Veteran was provided a VA intestinal surgery examination in November 2012.  The Veteran was noted to have a resection of the small intestine due to small bowel obstruction secondary to adhesion from an appendectomy in 2005.  Since his last VA examination he reported chronic pain in his abdomen.  He needed to take a pain pill a few times per week.  He reported taking a stool softener daily and eating large meals made his pain worse.  Continuous medication for control of the condition was not required.  The signs or symptoms attributable to intestinal surgery was pain in the abdomen and/or colic pain which was worse if he overate.   There was no weight loss or an inability to gain weight attributable to intestinal surgery.  There was no interference with absorption and nutrition attributable to resection of the small intestine.  The intestinal condition did not require an ileostomy or colostomy.  There was no persistent intestinal fistula attributable to a surgical intestinal condition.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the resection of the small intestine.  Laboratory testing was not conducted.  An imaging study from August 25, 2010 indicated constipation, solitary dilated loop or small bowel likely related to the retained fecal matter.  There were no other significant diagnostic test findings and/or results.  

The Veteran was provided a VA peritoneal adhesion examination in November 2012.  The Veterans diagnosis was peritoneal adhesions of the small intestine diagnosed in 2005.  The Veteran had a history of operative, traumatic or infectious (intra-abdominal) process of the small intestine, gall bladder and appendix.  The Veteran had not had severe peritonitis, ruptured appendix, perforated ulcer or operation with drainage.  There was a current diagnosis of peritoneal adhesions in the small intestine.  There were signs and/or symptoms due to peritoneal adhesions which were indicated as pain.  There was no delayed motility of barium meal, partial or complete bowel obstruction, reflex disturbances, nausea, vomiting, abdominal distention or constipation indicated as a sign or symptom due to peritoneal adhesions.  The Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  The severity of manifestations of peritoneal adhesions was indicated as Level II, moderate.  The pertinent physical findings, complications, conditions, signs and/or symptoms related to the conditions listed in the diagnosis section was that all four quadrants had mild tenderness to palpation.  There was no guarding or rebound.  There were diagnostic studies performed, as discussed in the intestinal surgery examination.  

Analysis

As noted above, the Veteran asserts entitlement to a disability rating in excess of 30 percent for a post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions.

In order to warrant a higher 50 percent rating under DC 7301, there must be severe adhesions with a definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.  In this case, there is no evidence that the Veteran's current disability is severe with a definite partial obstruction shown by X-ray study.  Additionally, while the evidence does indicate that the Veteran experiences frequent episodes of nausea or vomiting, these episodes are not shown to be prolonged.  Further, the Veteran does not have severe peritonitis, a ruptured appendix, or an operation with drainage.   Thus, the criteria for a higher rating have not been more nearly approximated. Accordingly, therefore, the Board finds that an increased initial rating for post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions is not warranted under the criteria of DC 7301.

The Board concludes that the medical findings are of greater probative value than the Veteran's subjective complaints regarding the severity of his post-operative appendectomy, cholecystectomy and small bowel resection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for the course of the claim.  See 38 C.F.R. § 4.114, DCs 7301, 7318.

There is no alternate DC that would afford the Veteran a greater rating.  As noted, the schedule of ratings for the digestive system, to include DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. Moreover, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has considered a rating under DC 7308 which applies to post-gastrectomy syndromes.  In order to warrant a higher 40 percent rating under DC 7308, there must be moderate post gastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  The evidence of record does reflect multiple reports of nausea, diarrhea and a report of weight loss in 2008.  However, the evidence does not indicate mild circulatory disturbances after meals with diarrhea and weight loss.  Though weight loss was noted in the September 2008 examination, there was no weight loss noted in the February 2011 or November 2012 VA examinations, discussed in detail below.  Periods of diarrhea were noted in VA treatment records but the record indicates it was associated with cancer treatment.  The February 2011 VA examination noted no history of diarrhea and the November 2012 examiner did not indicate diarrhea as a symptom of peritoneal adhesions.  

The Board has considered a rating under DC 7328 which applies to resection of the small intestine.  In order to warrant a higher 40 percent rating under DC 7328, there must be definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  As discussed above, though some weight loss was reported in 2008 but the February 2011 examiner noted there was no sign of significant weight loss or malnutrition or signs of anemia and the November 2012 VA examiner noted there was no weight loss or an inability to gain weight attributable to intestinal surgery and no interference with absorption and nutrition attributable to resection of the small intestine.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran has not been shown to have duodenal ulcers (DC 7305) or marginal ulcers (DC 7306), gastritis (DC 7307), ulcerative colitis (DC 7323) or resection of the large intestine (DC 7329).   Nor is there evidence of chronic weight loss, ulcers, hemorrhaging or other problems that would warrant a greater rating under any other DC for the digestive system.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of further staged ratings is not for application.  See Fenderson, 12 Vet. App. at 119.

Extraschedular considerations

As a final matter, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions and provides for more severe symptoms than currently shown by the evidence; therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions is denied.  


REMAND

Upon review of the record, further development is required prior to the adjudication of the claim of entitlement to TDIU.

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Moreover, regardless of the combined evaluation, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, that person shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In the instant case, the Veteran' service-connected disabilities include hypertensive cardiovascular disease with a history of chronic atrial fibrillation and aortic stenosis with scar associated with hypertension evaluated as 60 percent disabling, post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions evaluated as 30 percent disabling, residuals of amputation mid-phalanx middle finger right hand (dominant) evaluated as 10 percent disabling, hypertension evaluated as 10 percent disabling and residual scars, status post small bowel resection due to adhesions with subsequent cholecystectomy associated with appendectomy, cholecystectomy and small bowel resection due to adhesions evaluated as 10 percent.  The combined rating is 80 percent.  Thus, the Veteran meets the schedular criteria for TDIU.

While his most recent VA general examination in November 2012 provided a negative opinion on whether his service connected disabilities renders him unable to secure or follow a substantially gainful occupation, it did not provide a sufficient rationale.  This examiner found the veteran was capable of performing sedentary work or light work which may include tasks of answering the telephone, doing paper work and working at a computer.  Further, it was opined the Veteran may be able to do light walking as long as the position allowed him to rest as needed.  The Veteran, through his representative, has argued the VA examiner did not address the Veteran's education, previous job experience or ability to obtain imagined potential employment.  The Board agrees, and finds no rationale was provided for the VA examiner's November 2012 opinion and it is therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After any development deemed necessary is completed, the RO/AMC should afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.  The examiner should interview the Veteran as to his employment and education history. 

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected disabilities, hypertensive cardiovascular disease, post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions, residuals of amputation mid-phalanx middle finger right hand (dominant), hypertension and residual scars, status post small bowel resection due to adhesions with subsequent cholecystectomy associated with appendectomy, cholecystectomy and small bowel resection due to adhesions, either individual or in combination with each other) are sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment.  

In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  

The examiner is asked to specifically address the private physician's letter dated June 25, 2007 regarding the Veteran's disability level.  

The supporting rationale for all opinions expressed must be provided.

3.  Then, readjudicate the TDIU claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


